DETAILED ACTION
This office action response to the communication filed on 03/25/2021. 
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on September 17, 2021 and January 21, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter

Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim. However, they recite specific functional features which have not been identified in the retrieved prior art. Therefore, as a preliminary opinion, claims 5, 10, 15, and 20  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11, and 16 rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Lee et al. (U.S. Patent Application Publication No. 2018/0263062), (“D1”, hereinafter), having an earlier falling date of May 07, 2015 disclosures in provisional application 62/157988). 
As per Claim 1, D1 discloses a resource scheduling method ([see, e.g., a method and apparatus for performing transmission based on a contention based scheduling request (CB-SR), [0008-0009], provisional (see page 1, and Fig. 1)), applied to a terminal device, the method comprising: 
when data is needed to be sent on a sidelink (SL) ([see, e.g., carries data from a UE for ProSe direct communication, [0053], provisional (see page 1, step 1)]), OR a buffer status report (BSR) of a SL triggers a scheduling request (SR) ([see, e.g., the UE sends a scheduling request to the eNB followed by a ProSe buffer status report (BSR), [0063], provisional (see page 1)]), 
sending a SR to a resource scheduling apparatus (i.e., the eNB) by using a target resource ([see, e.g., the UE sends a scheduling request to the eNB, [0063], provisional (see page 1, step 1)]), 
wherein the SR (i.e., CB-SR) is used to request the resource scheduling apparatus (i.e., the eNB) to configure a SL sending resource (i.e., SL transmission resources) for the terminal device ([see, e.g., UE2 may perform SL transmission to UE1 by using the SL and SR grant, [0083-0084], and Fig. 6-7, provisional (see page 4, step 2-3)]).  
As per Claim 6, D1 discloses a resource scheduling method ([see, e.g., a method and apparatus for performing transmission based on a contention based scheduling request (CB-SR), [0008-0009], provisional (see page 1, and Fig. 1)), applied to a resource scheduling apparatus ([see, e.g., the eNB scheduled SL, [0086], and  Fig. 7]), the method comprising: 
receiving a scheduling request (SR) sent by a terminal device by using a target resource ([see, e.g., UEs may transmit CB-SR to the eNB by using CB-SR resources, [0086], and  Fig. 7]), 
wherein the SR is used to request the resource scheduling apparatus to configure, for the terminal device ([see, e.g., the eNB informs UE1 and UE2 of CB-SR resources, [0086], and  Fig. 7]), 
a resource used to send either data that needs to be sent on a sidelink (SL) ([see, e.g., carries data from a UE for ProSe direct communication, [0053], provisional (see page 1, step 1)]), or data indicated by a data buffer status of a buffer status report (BSR) of an SL ([see, e.g., the UE sends a scheduling request to the eNB followed by a ProSe buffer status report (BSR), [0063], provisional (see page 1)]); and 
configuring a SL sending resource for the terminal device according to the SR and the target resource ([see, e.g., UE2 may perform SL transmission to UE1 by using the SL and SR grant, [0083-0084, 0091], and Fig. 6-7, provisional (see page 4, step 2-3)]).    
As per Claim 11, D1 discloses a terminal device, comprising: 
a processor ([see, e.g., item 910, [0101], and Fig. 9]), 
a memory, and a computer program that is stored in the memory and that can run on the processor([see, e.g., items 910 and 920, [0101], and Fig. 9]),
 wherein when the computer program is executed by the processor, 
a resource scheduling method applied to the terminal device is realized ([see, e.g., a method and apparatus for performing transmission based on a contention based scheduling request (CB-SR), [0008-0009], provisional (see page 1, and Fig. 1)), 
wherein the method comprises: 
when data is needed to be sent on a sidelink (SL) ([see, e.g., carries data from a UE for ProSe direct communication, [0053], provisional (see page 1, step 1)]), or a buffer status report (BSR) of a SL triggers a scheduling request (SR) ([see, e.g., the UE sends a scheduling request to the eNB followed by a ProSe buffer status report (BSR), [0063], provisional (see page 1)]), 
sending a SR to a resource scheduling apparatus by using a target resource ([see, e.g., the UE sends a scheduling request to the eNB, [0063], provisional (see page 1, step 1)]), 
wherein the SR (i.e., CB-SR) is used to request the resource scheduling apparatus (i.e., the eNB) to configure a SL sending resource (i.e., SL transmission resources) for the terminal device ([see, e.g., UE2 may perform SL transmission to UE1 by using the SL and SR grant, [0083-0084], and Fig. 6-7, provisional (see page 4, step 2-3)]).  
As per Claim 16, D1 discloses a resource scheduling apparatus (see, eNB 800, Fig. 9), comprising 
a processor ([see, e.g., item 810, [0100], and Fig. 9]), 
a memory, and a computer program that is stored in the memory and that can run on the processor ([see, e.g., items 810, 820,  [0100], and Fig. 9]),
wherein the computer program, when executed by the processor, 
the resource scheduling method applied to the resource scheduling apparatus according to claim 6 is realized ([see, e.g., the eNB informs UE1 and UE2 of CB-SR resources, [0093], and  Fig. 8]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-9, 12-14, and 17-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2018/0263062), (“D1”, hereinafter), having an earlier falling date of May 07, 2015 disclosures in provisional application 62/157988), in view of LEE et al. (U.S. Patent Application Publication No. 2016/0135217), (“D2”, hereinafter).
As per Claims 2, 12, D1 doesn’t appear to explicitly disclose: wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR. 
However, D2 discloses wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL ([see, e.g., the scheduling-request design for LTE relies on dedicated resources, wherein the a dedicated scheduling-request that the multiple terminals share a common resource and provide their identity as part of the request.  [0138-0140]]), or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claims 3, 13, D1 doesn’t appear to explicitly disclose: wherein the target resource and/or the format of the target resource is configured by a network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol.  
However, D2 discloses wherein the target resource and/or the format of the target resource is configured by a network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claims 4, 9, 14, and 19, D1 further discloses wherein before the sending a SR to a resource scheduling apparatus (see, eNB 800, Fig. 9) by using a target resource, the method further comprises: 
determining the target resource ([see, e.g., data packet, [0067]), according to at least one of 
a target data packet, a target data stream, a target service, a target logical channel, a target radio bearer, the terminal device, a target radio access type (RAT), a target source identifier, and a target destination identifier ([see, e.g., UE with data to send must send a scheduling request (SR) and receive a scheduling grant before transmitting the data packet, [0067]), 
wherein the target data packet is a data packet of the data that needs to be sent ([see, e.g., wherein the UE with data transmitting the data packet, data packet of the data that needs to be sent the sidelink (SL), [0067]), or a data packet of data indicated by the data buffer status reported by the BSR, the target data stream is a data stream of the data that needs to be sent or a data stream of data indicated by the data buffer status reported by the BSR, the target service is a service of the data that needs to be sent or a service of data indicated by the data buffer status reported by the BSR, 
the target logical channel is a logical channel mapping the data that needs to be sent ([see, e.g., logical channels and transport channels include the DCCH that can be mapped, [0043]), or a logical channel mapping data indicated by the data buffer status reported by the BSR, 
the target radio bearer is a radio bearer carrying the data that needs to be sent ([see, e.g., the radio bearers (RBs) signifies a service provided the L2 for data transmission between the UE and E-UTRAN, [0034]), or data indicated by the data buffer status reported by the BSR.
 D1 doesn’t appear to explicitly disclose:
the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR, and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR.  
However, D2 discloses the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Source Layer-2 ID identifies a sender of a D2D packet at PC5 interface, [0084]]), and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Destination Layer-2 ID identifies a target of the D2D packet at PC5 interface, [0086]]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claims 7, 17, D1 doesn’t appear to explicitly disclose: wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or the method further comprises: 
determining, according to the target resource and/or the format of the target resource, that the terminal device needs to send data on the SL, or the BSR of the SL triggers a scheduling request SR.  
However, D2 discloses wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL ([see, e.g., the scheduling-request design for LTE relies on dedicated resources, wherein the a dedicated scheduling-request that the multiple terminals share a common resource and provide their identity as part of the request.  [0138-0140]]), or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or the method further comprises: determining, according to the target resource and/or the format of the target resource, that the terminal device needs to send data on the SL, or the BSR of the SL triggers a scheduling request SR ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claims 8, 18, D1 doesn’t appear to explicitly disclose: wherein the target resource and/or the format of the target resource is configured by the network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol.  
However, D2 discloses wherein the target resource and/or the format of the target resource is configured by the network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468    

/KHALED M KASSIM/Primary Examiner, Art Unit 2468